Exhibit 12 ALLETE Computation of Ratios of Earnings to Fixed Charges (Unaudited) Year Ended December 31 2009 2008 2007 2006 2005 Millions Earnings as defined: Pretax Income Before Non-Controlling Interest $91.5 $126.4 $137.2 $128.2 $19.8 Add: Fixed Charges 38.3 30.3 26.6 27.7 27.3 Less:Non-Controlling Interest (a) – Undistributed Income from Less than 50 percent Owned Equity Investment 3.7 3.8 3.3 2.3 – Earnings as defined: 126.1 152.9 160.5 153.6 47.1 Fixed Charges: Interest on Long-Term Debt 34.2 27.4 23.2 22.8 23.4 Other Interest Charges 1.6 0.4 1.5 2.9 1.1 Interest Component of All Rentals (b) 2.5 2.5 1.9 2.0 2.8 Total Fixed Charges 38.3 30.3 26.6 27.7 27.3 Ratio of Earnings to Fixed Charges 3.29 5.05 6.03 5.55 1.73 (a)Pre-tax income of subsidiaries that have not incurred fixed charges. (b)Represents interest portion of rents estimated at 33 1/3 percent.
